          Case 4:12-cv-03733-JST Document 565 Filed 11/25/20 Page 1 of 2




1    Courtland L. Reichman (CA Bar No. 268873)     Khue V. Hoang (CA Bar No. 205917)
     creichman@reichmanjorgensen.com               khoang@reichmanjorgensen.com
2    Shawna L. Ballard (CA Bar No. 155188)         Jaime F. Cardenas-Navia (admitted pro hac vice)
     sballard@reichmanjorgensen.com                jcardenas-navia@reichmanjorgensen.com
3    Michael G. Flanigan (CA Bar No. 316152)       REICHMAN JORGENSEN LLP
     mflanigan@reichmanjorgensen.com               750 Third Avenue, Suite 2400
4    Kate Falkenstien (CA Bar No. 313753)          New York, NY 10017
     kfalkenstien@reichmanjorgensen.com            Telephone: (646) 921-1474
5    REICHMAN JORGENSEN LLP                        Facsimile: (650) 623-1449
     100 Marine Parkway, Suite 300
6    Redwood Shores, CA 94065
     Telephone: (650) 623-1401
7    Facsimile: (650) 623-1449

8    Attorneys for Plaintiff
     Droplets, Inc.
9
                                 IN THE UNITED STATES DISTRICT COURT
10                                NORTHERN DISTRICT OF CALIFORNIA
                                          OAKLAND DIVISION
11

12   DROPLETS, INC.,                                Case No. 12-cv-03733-JST

13                  Plaintiff,                      DROPLETS, INC.’S UNOPPOSED
                                                    MOTION TO WITHDRAW PETER
14                  v.                              AYERS AS COUNSEL FOR PLAINTIFF

15   YAHOO!, INC.,

16                  Defendant.
17
     OATH, INC., et al.,
18
                    Intervenor-Plaintiffs,
19
                    v.
20
     DROPLETS, INC.,
21
                    Intervenor-Defendant.
22

23   DROPLETS, INC.,
24                                  Plaintiff,
25                  v.
26   NORDSTROM, INC.,
27                                  Defendant.
28
          Case 4:12-cv-03733-JST Document 565 Filed 11/25/20 Page 2 of 2




1           Pursuant to Local Rule 11-5, Counsel for Plaintiff Droplets, Inc. (“Droplets”), moves to

2    withdraw Peter Ayers as counsel of record and to terminate ECF/CM notices to him concerning the

3    Yahoo! Case (Case No. 3:12-cv-03733-JST). Reichman Jorgensen LLP remains counsel of record for

4    Droplets.

5           This motion to withdraw is not sought for the purpose of delay or any other improper purpose.

6    Counsel for Defendants do not oppose.

7

8    Dated: November 25, 2020                          /s/ Khue Hoang

9                                                      Courtland L. Reichman (CA Bar No. 268873)
                                                       creichman@reichmanjorgensen.com
10                                                     Shawna L. Ballard (CA Bar No. 155188)
                                                       sballard@reichmanjorgensen.com
11                                                     Michael G. Flanigan (CA Bar No. 316152)
                                                       mflanigan@reichmanjorgensen.com
12                                                     Kate M. Falkenstien (CA Bar No. 313753)
                                                       kfalkenstien@reichmanjorgensen.com
13                                                     REICHMAN JORGENSEN LLP
                                                       100 Marine Parkway, Suite 300
14                                                     Redwood Shores, CA 94065
                                                       Telephone: (650) 623-1401
15                                                     Facsimile: (650) 623-1449

16                                                     Khue V. Hoang (CA Bar No. 205917)
                                                       khoang@reichmanjorgensen.com
17                                                     Jaime F. Cardenas-Navia
                                                       (admitted pro hac vice)
18                                                     jcardenas-navia@reichmanjorgensen.com
                                                       REICHMAN JORGENSEN LLP
19                                                     750 Third Avenue, Suite 2402
                                                       New York, NY 10017
20                                                     Telephone: (212) 381-1965
                                                       Telecopier: (650) 623-1449
21
                                                       ATTORNEYS FOR PLAINTIFF
22                                                     DROPLETS, INC.

23

24

25

26

27

28

     Case No. 12-cv-03733-JST                          2                  Droplets Motion to Withdraw
                                                                                Peter Ayers as Counsel
